DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 10/11/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 16 and 20, are directed, in part, to a method, medium and memory (i.e., statutory categories including a process, machine, manufacture or composition of matter) for monitoring client medication comprising

CLAIM 1:
a client device, the client device including:

a camera;

an electronic interface operable to communicate instructions to the client;

a wireless transceiver operable to transfer data from the client device to a remote monitoring receiver;

a computer readable medium including non-transient instructions executable by a processor to:

communicate a first instruction via the electronic interface requesting that the client identify a medication to be taken;

determine that the client has properly identified the medication to be taken;

communicate a second instruction via the electronic interface requesting that the client position the client device to capture at least one image;

receive the at least one image from the camera;

determine that the image complies with the instruction; and based upon the determination that the image complies with the instruction, transmit the at least one image via the wireless transceiver to a remote monitor device.

CLAIM 16:
sending a message to a monitored individual via a client device prompting the monitored individual to take a medication;

receiving a first image from a client device showing a container of the medication;

prompting the individual to perform a multi-step process to take the medication;

receiving a second image from the client device showing the medication inside the mouth of a monitored individual associated with the client device;

receiving a third image from the client device showing the mouth of the monitored individual with a tongue of the individual in a down position; 

receiving a fourth image from the client device showing the mouth of the monitored individual with a tongue of the individual in an up position; and

based upon a combination of the first image, the second image, the third image, and the fourth image, determining that the monitored individual successfully completed taking the medication.

CLAIM 20:
a client device and a central monitoring station;

wherein the client device includes:

a camera;

an electronic interface operable to communicate instructions to the client;

a wireless transceiver operable to transfer data from the client device to a remote monitoring receiver;

a first computer readable medium including non-transient instructions executable by a processor to:

communicate a first instruction via the electronic interface requesting that the client identify a medication to be taken;

determine that the client has properly identified the medication to be taken;

communicate a second instruction via the electronic interface requesting that the client position the client device to capture at least one image;

receive the at least one image from the camera;

determine that the image complies with the instruction; and

based upon the determination that the image complies with the instruction, transmit the at least one image via the wireless transceiver to a remote monitor device; and

wherein the central monitoring station includes:

a second computer readable medium including non-transient instructions executable by a processor to: receive the at least one image.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite and are directed to an abstract idea.  More specifically, independent claims 1, 16 and 20 include one or more limitations that correspond to an abstract idea 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims (i.e., identified above), other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a client device, a camera, an electronic interface, a wireless transceiver, remote monitoring receiver, wireless device, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0033]-[0036] of applicant's specification (US 2020/0273554) recites that the system/method is implemented using a personal computing device, such as for example, a home computer, laptop, tablet, and/or smart phone, etc. which are well-known general purpose or generic-type computers. 

Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-2, 4-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanina et al. (US 2019/0087951), in view of Skomra (US 2009/0048871).

CLAIM 1
Hanina teaches a system for monitoring client medication (Hanina: abstract), the system comprising:
a client device, the client device including (Hanina
a camera (Hanina: abstract; ¶¶ [0020]; FIGS. 1-7);
an electronic interface operable to communicate instructions to the client (Hanina: abstract; ¶¶ [0073]; FIGS. 1-7);
a transceiver operable to transfer data from the client device to a remote monitoring receiver (Hanina: abstract; ¶¶ [0019]-[0020]; FIGS. 1-7);
a computer readable medium including non-transient instructions executable by a processor (Hanina: abstract; ¶¶ [0066]-[0070]; FIGS. 1-7) to:
communicate a first instruction via the electronic interface requesting that the client identify a medication to be taken (Hanina: abstract; ¶¶ [0035]-[0036]; FIGS. 1-7);
determine that the client has properly identified the medication to be taken (Hanina: abstract; ¶¶ [0027]; FIGS. 1-7);
communicate a second instruction via the electronic interface requesting that the client position the client device to capture at least one image (Hanina: abstract; ¶¶ [0035]-[0036]; FIGS. 1-7);
receive the at least one image from the camera (Hanina: abstract; ¶¶ [0036]-[0037]; FIGS. 1-7);
determine that the image complies with the instruction (Hanina: abstract; ¶¶ [0036]-[0037]; FIGS. 1-7); and 
based upon the determination that the image complies with the instruction, transmit the at least one image via the transceiver to a remote monitor device (Hanina: abstract; ¶¶ [0067]; FIGS. 1-7).

Hanina does not appear to explicitly teach the following:
wireless.

Skomra, however, teaches the following:
wireless (Skomra: abstract; ¶¶ [0020], [0027]-[0029]; FIGS. 1-2).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the mobile wireless medication management system, as taught by Skomra, with the apparatus and method for recognition of medication activities, as taught by Hanina, with the motivation of facilitating medication management (Skomra: ¶¶ [0004]-[0019]).

CLAIM 2
Hanina teaches the system of claim 1, wherein the client device is a user detached monitor device (Hanina: abstract; ¶¶ [0035]-[0036]; FIGS. 1-7).

CLAIM 4
Hanina teaches the system of claim 1, wherein the computer readable medium further includes instructions executable by the processor to: receive an indication of the medication via the wireless transceiver; receive a schedule indicating when the medication is to be taken; and wherein the first instruction is communicated via the electronic interface at a time identified in the schedule (Hanina: abstract; ¶¶ [0030]-[0035]; FIGS. 1-7).

CLAIM 5
Hanina teaches the system of claim 1, wherein the first instruction requests that the client position the client device such that the camera can take an image of the medication, and wherein the computer readable medium further includes instructions executable by the processor to: transmit the Hanina: abstract; ¶¶ [0030]; Claim 9; FIGS. 1-7).

CLAIM 6
Hanina teaches the system of claim 1, wherein the first instruction requests that the client position the client device such that the camera can take an image of the medication, and wherein the computer readable medium further includes instructions executable by the processor to: transmit the image of the medication via the wireless transceiver to the remote monitor device (Hanina: abstract; ¶¶ [0030]; Claim 9; FIGS. 1-7).

CLAIM 7
Hanina teaches the system of claim 1, wherein the first instruction requests that the client position the client device such that the camera can take an image of the medication, and wherein the computer readable medium further includes instructions executable by the processor to: automatically determine that the image of the medication is the medication to be taken (Hanina: abstract; ¶¶ [0030], [0056]; Claim 9; FIGS. 1-7).

CLAIM 8
Hanina teaches the system of claim 1, wherein the second instruction requests that the client position the client device to capture a first image of the client’s open mouth with the medication to be taken placed therein, and to subsequently capture a second image of the client’s open mouth after the client has swallowed the medication to be taken (Hanina: abstract; ¶¶ [0023]-[0024], [0030], [0053], [0056]; Claim 9; FIGS. 1-7).

CLAIM 9
Hanina teaches the system of claim 1, wherein the second instruction requests that the client position the client device to capture a first image of the client’s open mouth with the medication to be taken placed therein, and to subsequently capture a second image of the client’s open mouth after the client has swallowed the medication to be taken, wherein the second image shows a top side of the client’s tongue (Hanina: abstract; ¶¶ [0023]-[0024], [0030], [0053], [0056]; Claim 9; FIGS. 1-7).

CLAIM 10
Hanina teaches the system of claim 1, wherein the second instruction requests that the client position the client device to capture a first image of the client’s open mouth with the medication to be taken placed therein, and to subsequently capture a second image of the client’s open mouth after the client has swallowed the medication to be taken, wherein the second image shows a bottom side of the client’s tongue (Hanina: abstract; ¶¶ [0023]-[0024], [0030], [0053], [0056]; Claim 9; FIGS. 1-7).

CLAIM 11
Hanina teaches the system of claim 1, wherein the electronic interface includes an audio interface (Hanina: abstract; ¶¶ [0020]; FIGS. 1-7).

CLAIM 12
Hanina teaches the system of claim 1, wherein the electronic interface includes a visual display interface (Hanina: abstract; ¶¶ [0020]; FIGS. 1-7).

CLAIM 13
Hanina teaches the system of claim 1, wherein determining that the image complies with the instruction includes comparing the at least one image with a previously stored image (Hanina: abstract; ¶¶ [0053]; FIGS. 1-7).

CLAIM 14
Hanina teaches the system of claim 1, determining that the client has properly identified the medication to be taken includes determining that the client has responded to the first instruction within a preset time period (Hanina: abstract; ¶¶ [0023]-[0026]; FIGS. 1-7).

CLAIM 15
Hanina teaches the system of claim 1, determining that the image complies with the instruction includes determining that the client has responded to the second instruction within a preset time period (Hanina: abstract; ¶¶ [0023]-[0026]; FIGS. 1-7).

CLAIM 16
Hanina teaches a method for monitoring a client medication (Hanina: abstract), the method comprising:
sending a message to a monitored individual via a client device prompting the monitored individual to take a medication (Hanina: abstract; ¶¶ [0035]-[0036]; FIGS. 1-7);
receiving a first image from a client device showing the medication (Hanina: abstract; ¶¶ [0036]-[0037]; FIGS. 1-7);
prompting the individual to perform a multi-step process to take the medication (Hanina
receiving a second image from the client device showing the medication inside the mouth of a monitored individual associated with the client device (Hanina: abstract; ¶¶ [0023]-[0024], [0030], [0053], [0056]; Claim 9; FIGS. 1-7);
receiving a third image from the client device showing the mouth of the monitored individual with a tongue of the individual in a down position (Hanina: abstract; ¶¶ [0023]-[0024], [0030], [0053], [0056]; Claim 9; FIGS. 1-7); 
receiving a fourth image from the client device showing the mouth of the monitored individual with a tongue of the individual in an up position (Hanina: abstract; ¶¶ [0023]-[0024], [0030], [0053], [0056]; Claim 9; FIGS. 1-7); and
based upon a combination of the first image, the second image, the third image, and the fourth image, determining that the monitored individual successfully completed taking the medication (Hanina: abstract; ¶¶ [0023]-[0024], [0030], [0036]; Claim 9; FIGS. 1-7);

Hanina does not appear to explicitly teach the following:
a container of the medication.

Skomra, however, teaches the following:
a container of the medication (Skomra: ¶¶ [0025]-[0028]; FIGS. 1-2).

The motivation to include the teachings of Skomra with the teachings of Hanina is the same as that of claim 1 above and is incorporated herein.

CLAIM 17
Hanina teaches the method of claim 16, wherein the client device is a user detached monitor device (Hanina: abstract; ¶¶ [0035]-[0036]; FIGS. 1-7).

CLAIM 19
Hanina teaches the method of claim 16, wherein the determining that the monitored individual successfully completed taking the medication is done automatically (Hanina: abstract; ¶¶ [0030], [0056]; Claim 9; FIGS. 1-7).

CLAIM 20
Hanina teaches a system for monitoring client medication (Hanina: abstract), the system comprising:
a client device and a central monitoring station (Hanina: abstract; ¶¶ [0020]; FIGS. 1-7);
wherein the client device includes:
a camera (Hanina: abstract; ¶¶ [0020]; FIGS. 1-7);
an electronic interface operable to communicate instructions to the client (Hanina: abstract; ¶¶ [0073]; FIGS. 1-7);
a transceiver operable to transfer data from the client device to a remote monitoring receiver (Hanina: abstract; ¶¶ [0019]-[0020]; FIGS. 1-7);
a first computer readable medium including non-transient instructions executable by a processor (Hanina: abstract; ¶¶ [0066]-[0070]; FIGS. 1-7) to:
communicate a first instruction via the electronic interface requesting that the client identify a medication to be taken (Hanina: abstract; ¶¶ [0027]; FIGS. 1-7);
determine that the client has properly identified the medication to be taken (Hanina
communicate a second instruction via the electronic interface requesting that the client position the client device to capture at least one image (Hanina: abstract; ¶¶ [0035]-[0036]; FIGS. 1-7);
receive the at least one image from the camera (Hanina: abstract; ¶¶ [0036]-[0037]; FIGS. 1-7);
determine that the image complies with the instruction (Hanina: abstract; ¶¶ [0036]-[0037]; FIGS. 1-7); 
based upon the determination that the image complies with the instruction, transmit the at least one image via the transceiver to a remote monitor device (Hanina: abstract; ¶¶ [0067]; FIGS. 1-7); and
wherein the central monitoring station includes:
a second computer readable medium including non-transient instructions executable by a processor to: receive the at least one image (Hanina: abstract; ¶¶ [0067]; FIGS. 1-7).

Hanina does not appear to explicitly teach the following:
wireless.

Skomra, however, teaches the following:
wireless (Skomra: abstract; ¶¶ [0020], [0027]-[0029]; FIGS. 1-2).

The motivation to include the teachings of Skomra with the teachings of Hanina is the same as that of claim 1 above and is incorporated herein.


s 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanina, in view of Skomra, and further in view of Hyde (US 2013/0046477).

CLAIM 3
Hanina teaches the system of claim 1, wherein the client device is a combination of a user detached monitor device and a user monitor device (Hanina: abstract; ¶¶ [0035]-[0036]; FIGS. 1-7).
Hanina and Skomra do not appear to teach a user attached monitor device.
Hyde, however, teaches a user attached monitor device (Hyde: abstract; [0006], [0077]; FIGS. 1-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method for regimen compliance including user attached monitoring devices, as taught by Hyde, with the mobile wireless medication management system, as taught by Skomra, with the apparatus and method for recognition of medication activities, as taught by Hanina, with the motivation of providing a cost-effective means for monitoring regimen compliance (Hyde: abstract; ¶¶ [0001]).

CLAIM 18
Claim 18 repeats substantially the same limitations as those in claim 3. As such, claim 18 is rejected for substantially the same reasons given for claim 3 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Chernyak
Lawless (US 2007/0168228) – Integrated Prescription Management And Compliance System

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686